ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_03_EN.txt. 174

DISSENTING OPINION OF Mr. ALVAREZ

{Translation
I

The questions which are now referred to the Court in the request
for advisory opinion from the General Assembly of the United
Nations are of great importance not only from the point of view of
international law, but also from the social, economic and inter-
national political points of view.

From the social point of view, for the first time in the history
of mankind, States, through a great change in their international
outlook, have proclaimed (Article 22 of the Covenant of the League
of Natioris) that the well-being and the development of peoples
not yet able to govern themselves form, for the civilized countries,
a sacred trust of civilization: To this end, they established a new
institution, the Mandates System. This idea has been taken up and
developed in the United Nations Charter in the establishment of
the Trusteeship System.

From the economic point of view, one of the concerns of our
time is the improvement of under-developed territories in order to
obtain the best possible results for the benefit of the general com-
munity. An economic conference has just opened where the delegates
of almost every nation of the world have established a programme
of technical aid to those peoples and a financial pool has been
created to that effect.

From the international political point of view, the institutions
of Mandate and Trusteeship have considerably modified the inter-
national position of certain continents by preparing many backward
peoples for independent statehood.

But it is from the angle of international law that the creation
of those institutions presents the greatest interest. The spirit and
certain characteristics of what may be called the new international
law have thereby been introduced in international law. In the
same spirit, and by resorting to the same characteristics, it will
be possible in future to create similar institutions for the general
or continental interests.

Il

The questions concerning the Territory of South-West Africa
submitted to the Court for opinion have been complicated and
even made obscure in the discussions which have taken place for
several years between various Governments and in the Councils
and Assemblies of the League of Nations and the United Nations.

50
DISSENTING OPINION OF MT. ALVAREZ 175

They have been dealt with from various angles: from the angle of
private law, when the nature of the mandate, its termination, the
nature of the obligations, the lapsing of contracts, etc., were
considered, and from the angle of international law, when sover-
eignty, treaties and their purposes, certain provisions of the League
of Nations Covenant and the United Nations Charter were being
discussed. This was done on the basis of traditional views in these
matters, and by applying the classical method of interpretation
of conventions and treaties.

In fact, the question is an entirely new one and comes under
the new international law. It is the duty of the Court therefore to
consider it, not only in the light of principles laid down in the
Covenant or the Charter, but also, as we shall see later, in accordance
with the nature, aims and purposes of this law.

Ill

For this reason, we must first consider briefly the nature of this
new international law and the new criterion which must be applied
to the questions before the Court.

This law is the result and outcome of the great transformations
in the life of nations which have taken place since the first world
war, and mostly after the 1939 cataclysm.

The community of States, which had hitherto remained anarchical,
has become in fact an organized international society. This trans-
formation is a fact which does not require the consecration of an
international agreement. This society consists not only of States,
groups and even associations of States, but also of other inter-
national entities. It has an existence and a personality distinct
from those of its members. It has its own purposes. On the other
hand, international relations present various aspects: political,
economic, psychological, etc., and to-day possess a dynamic charac-
ter, complexity and variety which they did not show formerly.

All these transformations have had a great influence on inter-
national law : a new international law has emerged. It is new for
three reasons : it includes new questions in addition to traditional
questions in a new form; it rests on the basic reconstruction of
fundamental principles of classical international law, and brings
them into harmony with the new conditions of the life of peoples ;
finally, it is based on the new social régime which has appeared,
the régime of interdependence, which is taking the place of the
individualistic régime which has, up to now, provided the basis
of both national and international life. This new régime has
given rise to what may be called social 2nferdependence which is
taking the place of traditional :mdivtdualism. 1 prefer the expres-

51
DISSENTING OPINION OF Mr. ALVAREZ 176

sion ‘social interdependence” to “social solidarity’? which has a
variety of connotations.

The purposes of the new international law, based on social
interdependence, differ from those of classical international law :
they are to harmonize the rights of States, to promote co-opera-
tion between them and to give ample room to common interests ;
its purpose is also to favour cultural and social progress. In short,
its purpose is to bring about what may be called international
socihl qustice.

To achieve these purposes this law must lay stress on the
notion of obligation of States, not only between themselves, but
also toward the international community. It must limit absolute
international sovereignty of States according to the new require-
ments of the life of peoples, and must yield to the changing
necessities of that life.

Because of these characteristics the new international law is
not of an exclusively juridical character. It has also political,
economic, social, and psvchological characteristics.

It is not a mere abstraction, a doctrinal speculation without
any foundation in fact, as some would have it. In reality it takes
root in the new conditions and the new requirements of the life
of peoples in numerous recent social institutions of several countries,
in the international judicial conscience which has been awakened
mainly since the upheaval of 1914 ; in the Covenant of the League
of Nations and in particular in the United Nations Charter
(preamble, Art. 1, 2, Chapters IV, V, IX, X, XI, XII, XIII, etc.)
and in several resolutions and drafts of the Assemblies of those
organizations ; and in the declarations of the heads of former allied
countries which have subsequently received the support of
the people. It also springs from various resolutions of the last
Pan-american Conferences, some of which tend to incorporate
new great moral, political and social ideas, either in continental
international law, or in world international law.

Therefore, the new international law has a more positive basis
than classical international law, which rests on principles and
rules often derived from speculation and from doctrines and
customs, many of which have become obsolete.

This new law is in formation. It is for the International Court
of Justice to develop it by its judgments or its advisory opinions,
and in laying down valuable precedents. The theories of jurists
must also share in the development of this law.

At this point, I want to stress the idea which I have already
expressed in previous individual opinions: the Court must not
apply international law such as it existed before the upheavals of
1914 and 1939 but must apply the law which actually exists to-dav.

52
DISSENTING OPINION OF Mr. ALVAREZ 177

Indeed, since that time the international life of peoples and,
consequently, the law of nations have consistently undergone
profound changes and have assumed new directions and tendencies
which must be taken into consideration.

The Court must, therefore, declare what is the new international
law which is based upon the present requirements and conditions
of the life of peoples : otherwise, it would be applying a law which is
obsolete in many respects, and would disregard these requirements
and conditions as well as the spirit of the Charter which is the prin-
cipal source of the new international law.

In so doing, it may be said that the Court creates the law ; it
creates it by modifying classical law ; in fact it merely declares what
is the law to-day. Herein lies the new and important purpose of the
Court.

The Court, moreover, already exercised this faculty of creating
the law in its Advisory Opinion concerning Reparation for injuries
suffered in the service of the United Nations ; it declared on that
occasion that the United Nations was entitled to present an inter-
national claim ; until that time only States had been recognized as
possessing this right.

The action of the International Court of Justice combined with
the action of the Assembly of the United Nations which has very
broad international powers (Article 10 of the Charter) will greatly
contribute to the rapid development of the new international law.

IV

To find the solution of the questions put to the Court in the
present case, let us now consider, according to the elements of the
new international law, what are the characteristics of international
obligations and how conventions and rules of international law
are to be interpreted.

Because the new international law is based on social inter-
dependence, many cases may be found in which States are under
obligations without the beneficiary of the rights relating to these
obligations being known. The beneficiary is the international
community. For the same reason it is not necessary that all obliga-
tions be expressly laid down by a text. Because of the diversity
and the complexity of international relations it is not possible
to provide for every contingency. Many obligations result from
the very nature of institutions or the requirements of social life.

On the other hand, besides legal obligations there are also moral
obligations and obligations of a political international character or
duties. The latter derive from the interdependence of States and
the international organization. The duty to co-operate indicated
in the United Nations Charter is a typical example of this last

53
DISSENTING OPINION OF MT. ALVAREZ 178

category of obligations. The non-performance of such obligations
may result in political sanctions applied by the United Nations.

In each case, the Court must decide whether a State has certain
obligations or not, and what is their nature.

The conventions and rules of international law are to be inter-
preted by applying a criterion different from that which hitherto
prevailed.

At present, the strict literal sense of the text is sought and to
clarify it, recourse is had to travaux préparatoires. Use is also
made of postulates, axioms and traditional precepts of general law,
in particular of Roman law, and even natural law (except in
Anglo-Saxon countries where attention is mostly paid to diplomatic
precedents), and of postulates, axioms and precepts of classical
international law. Not only are the immediate consequences not
drawn from these elements, but deductions are made, by pushing
logic too far. To this end a whole juridical technique is brought
into play, and as a result, solutions are often found which are
unreasonable and unacceptable to public opinion.

Important studies have recently been published by publicists
of authority on the interpretation of treaties, but they follow the
traditional line and, therefore, are open to criticism.

In future, postulates, axioms and general principles of law or
of international law, which have hitherto been accepted may be
relied upon only after they have been subject to the test of close
scrutiny because many of them have become obsolete and may be
replaced by others which will provide the basis of the new inter-
national law. This work of reconstruction is mainly a matter of
doctrine, but it must also be effected by the International Court
of Justice whenever the opportunity arises.

Extreme logic, dialectics and exclusively juridical technique
must also be banished. Reality, the requirements of the life
of nations, the common interest, social justice, must never be
forgotten.

An isolated text may seem clear, but it may cease to be so
when it is considered in relation to other texts on the same question
and with the general spirit of the institution concerned. In the
latter case the spirit must take precedence.

It may also happen that a text contains expressions of a clearly
defined legal scope, but that, by reason of the nature of the
institution, these expressions appear to have been taken in a
different sense. This is exactly the case of the questions now before
the Court: the words “Mandate” and ‘‘Trusteeship’ have a
different meaning in the Covenant and the Charter than they have
in domestic law.

54
DISSENTING OPINION OF MY. ALVAREZ 179

V

Let us now consider the nature of the Mandate conferred upon
the Union of South Africa and its consequences on the questions
before the Court in the light of the provisions of the Covenant
of the League of Nations and of the United Nations Charter, and
the spirit of the new international law. In this connexion I shall
not dwell upon the declarations of the Union Government or its
représentatives, these declarations having been examined in the
Court’s Opinion.

Under Article 22 of the League of Nations Covenant the well-
being and development of the inhabitants of colonies and territ-
ories which, as a consequence of the war, had ceased to be under
the sovereignty of the States which formerly governed them,
and were not capable of standing by themselves under the strenuous
conditions of the modern world, form a sacred trust of civiliza-
tion. The article goes on: ‘‘the best method of giving practical effect
to this principle is that the tutelage of such peoples should be
entrusted to advanced nations who, by reason of their resources,
their experience or their geographical position, can best undertake
this responsibility, and who are willing to accept it”. Article 22
also lays down the conditions and guarantees for the performance
of that great trust.

The United Nations Charter has not only taken up these ideas,
but it has developed them (Chapters XI and XII).

Our starting point must be the existence of the sacred trust of
civilization. The ideas and aims contained in this expression and
the general principles of the new international law must be our
compass in our quest for the answers to the questions put to the
Court. We must not resort to a textual interpretation of certain
articles of the Covenant or of the Charter, or to minor consi-
derations.

Article 119 of the Versailles Treaty provides that ‘Germany
renounces in favour of the Principal Allied and Associated Powers
all her rights and titles over her oversea possessions”.

The Mandate over South-West Africa established by the Council
of the League on December 17th, 1920, says: ‘The Principal
Allied and Associated Powers agreed that, in accordance with
Article 22 of the Covenant of the League of Nations, a Mandate
should be conferred upon His Britannic Majesty to be exercised
on his behalf by the Government of the Union of South Africa
to administer the territory afore mentioned.”

The Union thus received not an ordinary mandate, but a sacred
trust of civilization, which is quite another thing. The act which
has been created is not a fidei-commissum, a trust or a contract
deriving from any other similar national or international institu-
tion. The ordinary Mandate is a contract mainly in the interets

55
DISSENTING OPINION OF Mr. ALVAREZ 180

of the principal, regulated by the rules of civil law, whereas the
mission under consideration is an honorific and disinterested
charge for the benefit of certain populations. It is an international
function regulated by principles which conform to its nature. It is
impossible therefore to apply, even by analogy, the national rules
applicable to the Mandate or the other institutions which I have
mentioned. Nor is it a treaty between the League of Nations and
the Union of South Africa. The League of Nations has undertaken
no obligation and has acquired very important rights indicated
in the Mandate. It has also other political rights which have not
been expressly provided for, such as the right to terminate the
Mandate.

VI

Very important consequences follow from the sacred trust of
civilization which is a characteristic of the international Mandate
and from the new international law, and these consequences will
help us permit to find the answer to the questions before the
Court.

Here are the most important :

1° Since the creation of the Mandates System there are in inter-
national law four categories of peoples: those which are still
colonies or protectorates ; those backward civilizations which
have not been placed under a Mandate or Trusteeship, those
which have been placed under one of those regimes ; and finally,
those which have reached a sufficient degree of civilization and are
fully developed States. In the past the peoples of the second and
third categories fell, like those in the first category, under the
domination of other peoples, for instance, the great Powers. Now
they are protected and must be prepared for independent life.

It is only to the peoples in the fourth category that international
law grants certain attributes which it does not grant to other
groups, however important they may be: independence, perso-
nality, sovereignty, legal equality. These attributes are inherent
in the State and are inalienable.

Because the peoples of the second and third categories which may
be called ‘States in the making” do not yet enjoy the status and
the attributes of fully-developed States, we need not attempt to
determine, as has been done at length, where sovereignty resides,
whether with South-West Africa or with the Union of South
Africa. In fact, no question of sovereignty is raised : the question
does not arise with regard to South-West Africa. As to the Union
of South-Africa, she cannot exercise a sovereignty which the Man-
dated Territory does not possess. She has not acquired any sover-
eignty over the Territory. She has only certain faculties, particularly

56
DISSENTING OPINION OF Mr. ALVAREZ 1&1

in matters of administration, under the mission which has been
entrusted to her.

2° The Court, in considering the questions before it, must
examine critically the applicable postulates, the fundamental
elements, and the great principles of traditional international
law. In particular :

a) it must stress the pre-eminence of international law over
domestic law ;

b) it must adapt the concept of sovereignty to social inter-
dependence ;

c) it must recognize and declare that States may have certain
obligations although these may not be formally expressed in a
text.

3° The question of the international status of mandated terri-
tories is entirely within the scope of international law. It can in
no way be said that it is part of the domestic jurisdiction of the
mandatory State. The matter must therefore be regulated by prin-
ciples of international law. Any act of the mandatory State
contrary to international law or the nature of the Mandate insti-
tution, such as a plebiscite, a more or less disguised annexation,
etc., is null and void and may even involve the liability of the State.

4° Whilst the traditional international law concerns itself + ith
the problem of the succession of States, it does not consider succes-
sion between international organs nor goes it consider succession
between international institutions because these are new problems
and must be dealt with according to the spirit of the new inter-
national law.

Three cases may arise :

A) An organization, for instance the League of Nations, is
liquidated and is not replaced by any other one. In that casc
there is no doubt that all subordinate organs cease to function: the
Council, the Assembly, etc. But the effects of resolutions adopted
by them do not come to an end. Likewise, certain institutions
created by these organs continue. Therefore, Mandates conferred
continue in existence, and it is impossible to apply here the rules
of private law to the effect that the Mandate terminates with the
disappearance of the mandator.

As we have seen, the Mandate created by the League of Nations
is a sacred trust of civilization, a social function which cannot
terminate with the League of Nations, even if no other organ
takes its place. The countries which have created this institution
must safeguard those territories in the present and the future.
Should they lose interest, these territories may fall back into the
position they occupied before they were placed under Mandate :
they may be colonized, even annexed by other States, including
the former mandatory Power without this constituting a violation
of the rules of traditional international law.

57
DISSENTING OPINION OF MT. ALVAREZ 182

B) An international organization like the League of Nations
disappears and another one is created, without any indication
as to whether the latter replaced the former. If the first organization
has created an institution, such as fhe Mandate, having for its
purpose the same sacred trust of civilization as the Trusteeship
created by the second institution, then the latter must be consi-
dered as succeeding the former ipso facto. There can be no inter-
ruption in the continuous performance of this trust.

C) The new organization shows in what conditions an institution
which it has created will succeed a similar institution created
by the previous organization. In the present case the Charter has
declared that mandated territories will come under Trusteeship
by virtue of agreements between the United Nations and the
former mandatory Power (Articles 75 and 77). As long as this
agreement has not been concluded the territorial status of South-
West Africa is that of a mandated territory with the obligations
resulting therefrom for the Union of South Africa. The Mandate,
as I have already said, continues. I shall refer to this point again
under No. VII.

5° The mandatory State, in this case the Union of South Africa,
cannot modify unilaterally the international status of the territory
under Mandate, South-West Africa, nor can it modify any one of
its obligations under the Mandate.

6° The question whether the Union of South Africa was under
obligation to report on its administration to the United Nations
has been discussed. Some hold that this obligation existed only
with regard to the League of Nations, and that the latter’s disap-
pearance has put an end to the resulting obligations. This reasoning,
which is based on the application of principles regulating the mandate
in private law, cannot be accepted. The United Nations has taken
the place of the League of Nations and consequently the United
Nations Assembly has the right to request the presentation of the
report and to exercise control and supervision over the adminis-
tration of the South-West African Territory. With regard to this
report and control we need not confine ourselves to the obligations
under the Mandate. We may also consider those resulting from

the provisions of Articles 87 and 88 of the Charter.

' 9° The obligation for the Union of South Africa to transmit
petitions from the inhabitants of South-West Africa to the United
Nations has been discussed at length. This obligation derives from
the nature of the Mandate conferred by the League of Nations.
It need not have been expressly provided for.

8° It may happen that a mandatory State does not perform
the obligations resulting from its Mandate. In that case the
United Nations Assembly may make admonitions, and if neces-
sary, revoke the Mandate. It has this right under Article 10 of

the Charter.
58
DISSENTING OPINION OF Mr. ALVAREZ 183

9° The Assembly may terminate a mandate if it is established
that the local population is capable of governing itself, and it
may do so in spite of the contrary opinion of the mandatory
State.

10° The United Nations Assembly may also terminate a
mandate for political considerations. International Mandates are
not, as we have already said, ordinary contracts or treaties, They
are a trust, a social function. The Assembly having the faculty to
confer that trust has also the faculty to revoke it. In so doing,
however, it must not abuse its right.

11° The mandatory State, in this case the Union of South
Africa, cannot unilaterally annex the mandated territory (South-
West Africa) nor can it proclaim its independence.

12° It may happen that the mandatory Power reports that
the local population over which it exercises a mandate will
never be able, for anthropological or other reasons, to reach a
sufficient degree of civilization to become capable of self-govern-
ment. In that case, the United Nations Assembly should call for
an enquiry and if these statements are proved to be true,
it may authorize the mandatory Power to annex this territory,
for it cannot remain without a protector or a guide.

VII

We must give special attention to the question of whether the
Union of South-Africa is obliged to transform the Mandate con-
ferred upon it by the League of Nations into Trusteeship by
concluding an agreement with the United Nations. We must
determine the exact scope and the spirit of Articles 75 and 77,
and even of Article 80, No. 2, of the Charter.

It has been said that under these Articles the Union of South
Africa has no legal obligation to conclude an agreement with the
United Nations to transform its Mandate into Trusteeship, and
that it only has the obligation to negotiate this agreement.

In my opinion the Union of South-Africa is under the legal
obligation not only to negotiate this agreement, but also to
conclude it. This obligation derives from the spirit of the Charter,
which leaves no place for the future co-existence of the Mandates
System and the Trusteeship System. The latter alone must exist
as being the more appropriate.

On the other hand, the word “may” in Article 75 and the
sentence ‘‘as may be placed thereunder [the Trusteeship Svstem|
by means of subsequent trusteeship agreements’ in Article 77,
referred to in support of the view that there is no legal obligation

59
DISSENTING OPINION OF MI. ALVAREZ 184

to conclude such an agreement, may also apply to the case when
this obligation exists.

What is to be done if no agreement can be reached ? It then
becomes necessary to refer to arbitration. It would not be possible
to admit that, in an organized society under the régime of inter-
dependence, an agreement which is intended to fix an important
international status cannot be established solely because of the
opposition, the negligence or the bad faith of one of the parties.
One would then have to seek an amicable solution, or to submit
the case to the International Court of Justice.

Even admitting that there is no legal obligation to conclude
an agreement, there is, at least, a political obligation, a duty
which derives from social interdependence and which can be
sanctioned by the Assembly of the U.N.

This is the place to refer to the League of Nations Assembly
Resolution of 1946, which said: “The Assembly .... takes note
of the expressed intentions of the Members of the League now
administering territories under Mandate to continue to administer
them for the well-being and development of the peoples concerned
in accordance with the obligations contained in the respective
Mandates until other arrangements have been agreed between
the United Nations and the respective mandatory Powers.”

VIII

The foregoing considerations make it possible to formulate the
answers to the questions put to the Court by the United Nations
Assembly :

1. The international status of the South-West African territory
is the same as that which existed under the League of Nations
until an arrangement is agreed upon between the Union of South
Africa and the United Nations.

{a) The Union of South Africa has therefore the same international
obligations as under the Mandate conferred upon her by the League
of Nations and those resulting from Article 22 of the Covenant.
In particular it is under obligation to report on its administration
to the United Nations Assembly. The latter is qualified to exercise
control in this respect. It has this faculty under Article 10 of the
Charter.

(6) The provisions of Chapter XII of the Charter apply to the
Territory of South-West Africa. This is in harmony with the
spirit of the Charter.

The Union of South Africa under Articles 75, 77 and 80, No. 2,
of the Charter, and especially in accordance with the spirit of the
Charter, has the legal obligation to negoteate and conclude an
agreement with the United Nations to place South-West Africa
under Trusteeship. If this agreement cannot be made, the case
must be referred to arbitration.

60
DISSENTING OPINION OF Mr. ALVAREZ 185

Even if it be admitted that South Africa is under no legal obli-
gation to conclude this agreement, it has at any rate the political
international obligation or a duty to conclude such an agreement.
If it is impossible to reach such an agreement, the United Nations
must then take the appropriate measures which it is empowered
to take under Article 10 of the Charter.

(c) The Union of South Africa is not competent unilaterally to
modify the international status of South-West Africa. This com-
petence belongs to the Union of South Africa acting in concert
with the United Nations under Article 79 of the Charter.

(Signed) A. ALVAREZ.

61
